142 F.3d 443
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gonzalo HERNANDEZ, Petitioner-Appellant,v.UNITED STATES OF AMERICA, Respondent-Appellee.
No. 97-55711.D.C. No. CV-96-02510-HLH.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 1998.**Decided April 24, 1998.

MEMORANDUM*
Appeal from the United States District Court for the Central District of California, Harry L. Hupp, District Judge, Presiding.
Before BRUNETTI, RYMER and T.G. NELSON, Circuit Judges.


1
Federal prisoner Gonzalo Hernandez appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion to vacate his sentence for cocaine conspiracy.  Hernandez contends the district court erred by failing to hold an evidentiary hearing and that his sentence should be vacated because his counsel was ineffective.  We conclude no evidentiary hearing was necessary and we affirm the district court's conclusion that Hernandez's counsel did not provide ineffective assistance when she advised him not to be interviewed for his Presentence Report to avoid the possibility of a recommendation of a sentence enhancement for obstruction of justice.  See Frazer v. United States, 18 F.3d 778, 781 (9th Cir.1994).


2
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3